ACCEPTED
                                                                                               01-15-00192-CV
                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                          7/6/2015 11:38:45 AM
                                                                                         CHRISTOPHER PRINE
                                                                                                        CLERK

                               Case No. 01-15-00192-CV

DANIEL MANDARINO, CARRIE MANDARINO §            IN THE FIRST                  FILED IN
LAURA DOYLE, ROBERT CHURCH,             §                              1st COURT OF APPEALS
                                                                           HOUSTON, TEXAS
BRETT BEALS and LINDA BEALS as Trustees §                              7/6/2015 11:38:45 AM
of the Beals Family Revocable Trust,    §                              CHRISTOPHER A. PRINE
ROBERT CHURCH, ROBERT A. SCHALBE,       §                                      Clerk
WILLIAM H. GAY, JR. RICCARDIO D. GAY, , §
ERIC JOHNSTONE, RAFAL ZIELINSKI         §
and VALLY MESTRONI                      §
              Appellants                §
                                        §
v.                                      §       COURT OF APPEALS
                                        §
SHERWOOD LANE INVESTMENTS, LLC          §
                     Appellee           §       HOUSTON, TEXAS

                            APPELLANTS’ AGREED
            SECOND MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEF

TO THE HONORABLE COURT OF APPEALS:

      Appellants, DANIEL MANDARINO, CARRIE MANDARINO, LAURA DOYLE, ROBERT

CHURCH, BRETT BEALS and LINDA BEALS as Trustees of the Beals Family Revocable Trust,

ROBERT CHURCH, ROBERT A. SCHALBE, WILLIAM H. GAY, JR., RICCARDIO D. GAY, ERIC

JOHNSTONE, RAFAL ZIELINSKI and VALLY MESTRONI files this their Agreed Second Motion

to Extend Time to File Appellants’ Brief, and would show as follows:

                                    A. Introduction

      1.     Appellants are DANIEL MANDARINO, CARRIE MANDARINO, LAURA DOYLE,

ROBERT CHURCH, BRETT BEALS and LINDA BEALS as Trustees of the Beals Family Revocable

Trust, ROBERT CHURCH, ROBERT A. SCHALBE, WILLIAM H. GAY, JR., RICCARDIO D. GAY, ERIC
JOHNSTONE, RAFAL ZIELINSKI and VALLY MESTRONI; Appellee is SHERWOOD LANE

INVESTMENTS, LLC.

          2.   No rule provides a deadline to file this motion to extend (Tex.R.App.P. 38.6(d).

          3.   Appellee has been advised of this motion and agrees to the extension of time.

                                    B. Argument & Authorities

          4.   The Court has the authority under Texas Rule of Appellate Procedure 38.6(d)

to extend time to file the brief.

          5.   Appellants’ brief is due on July 6, 2015.

          6.   In preparing Appellants’ briefs, Appellants determined that the clerk’s record

did not include the following documents: 1) Defendants’ [Appellants’] (Mandarino et. al.)

Response to Motion for Summary Judgment, filed September 19, 2014, and 2) Exhibit U to

that document. This pleading and Exhibit U are necessary for this Court to rule on the

issues raised by this appeal.

          7.   One prior extension has been granted to extend time to file Appellants’

briefs.

          8.   On June 2, 2015, Appellants requested that the clerk supplement the record

with the additional documents, but the clerk has not yet done so.

          9.   Appellants request an additional 30 days to file their brief, extending the time

until August 7, 2015.



                                               2
                                          C. Prayer

       10.    For these reasons, Appellants DANIEL MANDARINO, CARRIE MANDARINO,

LAURA DOYLE, ROBERT CHURCH, BRETT BEALS and LINDA BEALS as Trustees of the Beals

Family Revocable Trust, ROBERT CHURCH, ROBERT A. SCHALBE, WILLIAM H. GAY, JR.,

RICCARDIO D. GAY, ERIC JOHNSTONE, RAFAL ZIELINSKI and VALLY MESTRONI , ask the Court

to grant an extension of time to file their brief until August 7, 2015.

                                           Respectfully Submitted,
                                           WALTER LAW FIRM, P.C.



                                            /s/ Teri A. Walter
                                           TERI A. WALTER
                                           Texas Bar No. 20815100
                                           GLEN NORDT
                                           Texas Bar No. 15076600
                                           1111 North Loop West, Suite 1115
                                           Houston, TX 77008
                                           Phone         713 529-2020
                                           Fax 713 529-2266
                                           Email: twalter@prevaillawyers.com
                                           Email: gnordt@prevaillawyers.com
                                           ATTORNEY FOR APPELLANTS
                                           DANIEL MANDARINO, CARRIE MANDARINO, LAURA
                                           DOYLE, ROBERT CHURCH, BRETT BEALS and LINDA
                                           BEALS as Trustees fo the Beals Family Revocable
                                           Trust, ROBERT CHURCH, ROBERT A. SCHALBE,
                                           WILLIAM H. GAY, JR., RICCARDIO D. GAY, ERIC
                                           JOHNSTONE, RAFAL ZIELINSKI and VALLY
                                           MESTRONI




                                              3
                                  CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing has been mailed to all parties of record
in this matter in accordance with the Texas Rules of Civil Procedure, by certified mail, return
receipt requested, by hand delivery or by fax, on this the 6th day of July            , 2015.


                                           /s/ Teri A. Walter
                                           Teri A. Walter or Glen Nordt
Douglas A. Daniels
Andrea L. Gentle
Daniels & Gentle, LLP
6363 Woodway Suite 980
Houston, TX 77057